 In the Matter of GENERAL MOTORS CORPORATION DELCO PRODUCTSDIVISIONandLOCAL 755, UNITED ELECTRICAL, RADIO AND MACHINEWORKERS OF AMERICA (CIO)Case No. R-f922.Decided September 12, 1941Investigation and Certification of Representatives:stipulation for Certificationof Representatives upon consent election.Mr. Philip G. Phillips,for the Board.Mr. H. M. HoganandMr. Denton Jolly,of Detroit; Mich., for theCompany,Mr. Arthur L. Garfield,andMr. E. J. Kraft,of Dayton, Ohio, forthe Union.Mr. Dan M. Byrd, Jr.,of counsel to tiT Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn May 28, 1941, Local 755, United Electrical, Radio and MachineWorkers of America (CIO), herein called the Union, filed with theRegional Director for the Ninth Region (Cincinnati, Ohio) a peti-tion alleging that a question affecting commerce had arisen con-cerning the representation of employees of General Motors Corpo-ration, Delco Products Division, herein called the Company, engagedin the manufacture of shock absorbers, electric motors, and automo-bile parts at Dayton, Ohio, and requesting and investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On, July31, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act, and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appro-priate hearing upon due notice.On July 30, 1941, the Company,theUnion, and the Regional Director entered into a "STIPU-LATION FOR CERTIFICATION OF REPRESENTATIVESUPON CONSENT ELECTION."35 N. L. R B., No 79.386 GENERAL MOTORS CORPORATION387Pursuant to the stipulation, an election by secret ballot-was con-ducted on August 14, 1941, under the direction and supervision ofthe Regional Director among the following employees to determinewhether or not they desired to be represented by the Union : allmachinists and experimental model builders in the model shop ofthe Company, excluding foremen, assistant foremen, technical schoolstudents, and those employees receiving special training.On August 16, 1941, the Regional Director issued and duly servedupon the parties his Election Report on the ballot.No objectionsto the conduct of the ballot or the Election Report have been filedby any of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results :Number of alleged eligible voters-------------------------46Number of ballots placed in ballot box---------------------42Number of unchallenged ballots for Local 755, United Elec-trical,Radio and Machine Workers of America, (CIO)_--34Number of unchallenged ballots against Local 755, UnitedElectrical,Radio and Machine Workers of America,(CIO) -------------------------------------------------8Number of challenged ballots ------------------------------0Number of-blank ballots---------------------------------0Number of spoiled ballots--------------------------------0Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the rep-resentation of employees of General Motors Corporation, DelcoProducts Division, Dayton, Ohio, within the meaning of Section 9(c) and Section 2 (6) and (7) of the National Labor Relations Act.2.All machinists and experimental model builders in the modelshop of the Company, excluding foremen, assistant foremen, technicalschool students, and those employees receiving special training, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.3.Local 755, United Electrical, Radio and Machine `Yorkers ofAmerica (CIO) has been designated and selected by a majority ofthe employees in the above unit as their representative for the pur-poses of collective bargaining, and is the exclusive representative ofall employees in said unit, within the meaning of Section 9 (a)of the National Labor Relations Act.451270-42-vol 35-26 388DECISIONSOF NATIONALLABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT Is HEREBY CERTIFIED that Local 755, United Electrical, Radio andMachine Workers of America (CIO) has been designated and selectedby a majority of all machinists and experimental model builders inthemodel shop of General Motors Corporation, Delco ProductsDivision, Dayton, Ohio, excluding foremen, assistant foremen, tech-nical school students, and those employees receiving special training,as their representative for the purposes of collective bargaining, andthat, pursuant to the provisions of Section 9 (a) of the Act, Local755,United Electrical, Radio and MachineWorkers of America(CIO) is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.